NO. 07-08-0020-CV



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL C 



APRIL 8, 2009



______________________________





PEACHTREE CONSTRUCTION, LTD. AND PEACHTREE 

CONSTRUCTION, INC.,  APPELLANTS



V.



MARION NEAL HEAD, APPELLEE



_________________________________



FROM THE 17
TH
 DISTRICT COURT OF TARRANT COUNTY;



NO. 017-214779-05; HONORABLE FRED W. DAVIS, JUDGE

_______________________________





Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.





ON JOINT MOTION TO DISMISS





By opinion and judgment dated March 10, 2009, this Court affirmed the trial court’s judgment awarding Appellee, Marion Neal Head damages of $191,970 with prejudgment interest
 in his personal injury action against Appellants, Peachtree Construction, Ltd. and Peachtree Construction, Inc.  A motion for rehearing was due on March 25, 2009, but was not filed.  Instead, on March 30, 2009, the parties filed a 
Joint Motion to Dismiss
 indicating they have agreed to compromise and settle the entire dispute between them.  

While our plenary power continues, we now withdraw our opinion and judgment of March 10, 2009, and in lieu thereof, grant the joint motion to dismiss the appeal.  Tex. R. App. P. 42.1(a).  Having dismissed the appeal at the request of all parties and the deadline for filing a motion for rehearing having expired, our mandate will issue forthwith.  No agreement as to costs having been set forth in the motion, costs are taxed against  Peachtree Construction, Ltd. and Peachtree Construction, Inc. 
per Rule 42.1(d) of the Texas Rules of Appellate Procedure. 



Patrick A. Pirtle

      Justice